         MEMO
         Case     ENDORSED Document 95 Filed 01/28/21 Page 1 of 2
              1:20-cr-00660-ALC




                            LEONARDO M. ALDRIDGE
                                     Attorney-At-Law
                                   66 Willoughby St., Floor 2
                                      Brooklyn, NY 11201



                                                          January 25, 2021



BY ECF
Hon. Andrew L. Carter, Jr.
United States District Judge
Thurgood Marshall United States Courthouse                                     1/28/21
40 Foley Square
New York, N.Y. 10007




                                           Re: U.S. v. Eldi Makishti, Cr. No. 20-660

Your Honor:

       I am the court-appointed attorney for Mr. Eldi Makishti. The purpose of this letter
is to move this Honorable Court to modify the conditions of bail release so that Mr.
Makishti can travel to New Jersey for work purposes.

       On December 10, 2020, Mr. Makishti’s bail hearing was held before the Hon. Sarah
Netburn, United States Magistrate Judge, who, on consent of the parties, imposed
conditions of bail release, including travel restricted to the Southern and Eastern Districts
of New York. Mr. Makishti is currently employed by AM Glass Architecture, where his
job consists of installing glass, curtains, railings, and windows in apartments throughout
Manhattan, Brooklyn and Queens. His employer has asked him to work in apartments in
New Jersey as well.

       I spoke to Mr. Makishti’s supervising pre-trial officer, Dominique Jackson, who
does not object to the modification of bail conditions to include the District of New Jersey
for work purposes, so long as Mr. Makishti advises her every time he is scheduled to
work in that District. AUSA David Russell Felton told me the government on this matter
deferred to the U.S. Pre-Trial Services Office and that they do not object to this proposed
modification.

                                               1
         Case 1:20-cr-00660-ALC Document 95 Filed 01/28/21 Page 2 of 2




       For these reasons, Mr. Eldi Makishti, through counsel, respectfully requests that
the bail conditions be modified so that he can work in the District of New Jersey when
his supervisor calls him to do so, with the requirement that in these situations he inform
his pre-trial supervising officer.



                                                Respectfully,


                                                S/Leonardo M. Aldridge
                                                Leonardo M. Aldridge
                                                CJA Counsel for the Defendant
                                                Phone: (929) 215-4529
                                                E-mail: leoaldridge@hotmail.com


         The application is GRANTED.
         So Ordered

                                                      1/28/21




                                            2
